Exhibit 10.1


FIRST AMENDMENT
THIS FIRST AMENDMENT (this “Amendment”) dated as of February 15, 2019 to the
Credit Agreement referenced below is by and among Compass Group Diversified
Holdings LLC, a Delaware limited liability company (the “Borrower”), the Lenders
identified on the signature pages hereto and Bank of America, N.A., in its
capacity as Administrative Agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Amended and Restated Credit Agreement dated as
of April 18, 2018 (as amended, hereby and as may be further modified,
supplemented, increased and extended from time to time,, the “Credit Agreement”)
by and among the Borrower, the Lenders identified therein and the Administrative
Agent; and
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
and the Required Lenders have agreed to the requested amendments on the terms
and conditions set forth herein.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



1.
Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.




2.    Amendments. The Credit Agreement is hereby amended as follows:
2.1.    The following definitions are added to Section 1.01 of the Credit
Agreement in the
appropriate alphabetical order:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Specified Disposition” means the sale of a Portfolio Company disclosed to the
Administrative Agent prior to the date of the First Amendment to this Agreement.
2.2.    Section 1.02 of the Credit Agreement is amended by adding a new clause
(d) to read as
follows:
(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).


2.3.    Section 5.15 of the Credit Agreement is amended by adding the following
sentence at the end of such Section:
As of the date of the First Amendment to this Agreement, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.





--------------------------------------------------------------------------------




2.4.    Section 6.02 of the Credit Agreement is amended by deleting the word
“and” at the end of clause (i), renumbering clause (j) as clause (k) and
inserting a new clause (j) to read as follows:
(j)    promptly following any request therefor from the Administrative Agent or
any Lender, information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” under the PATRIOT Act, the Beneficial Ownership Regulation
or other applicable anti-money laundering laws; and
2.5    Section 7.02 of the Credit Agreement is amended by deleting the word
“and” at the end of clause (l), renumbering clause (m) as clause (n) and
inserting a new clause (m) to read as follows:
(m)    non-cash consideration received in a Disposition permitted under Section
7.05; and
2.6    Clause (a) of Section 7.05 of the Credit Agreement is amended by deleting
“and” at the end of clause (iii), inserting “and” after clause (iv) and adding a
new clause (v) to read as follows:
(i)at least 80% of the consideration for such sale (excluding any obligations of
the acquiring Person to make earn-out, purchase price adjustment,
indemnification or other contingent payments) is cash and Cash Equivalents paid
contemporaneously with consummation of such sale (or, with respect to the
Specified Disposition, 75% of the consideration for such sale is cash, Cash
Equivalents and marketable securities paid contemporaneously with consummation
of such sale and the balance is payable within twelve (12) months of the
consummation of such sale)
2.7    Clause (b) of Section 7.05 of the Credit Agreement is amended by deleting
“and” at the end of clause (iv), inserting “and” after clause (v) and adding a
new clause (vi) to read as follows:
(ii)at least 80% of the consideration paid in connection therewith (excluding
any obligations of the acquiring Person to make earn-out, purchase price
adjustment, indemnification or other contingent payments) is cash and Cash
Equivalents paid contemporaneously with consummation of such transaction
2.8    Clause (d) of Section 7.05 of the Credit Agreement is amended to read as
follows:
(d)    the Disposition of non-cash consideration received in a Disposition
permitted under Section 7.05 for at least fair market value (as determined by
the board of directors (or equivalent governing body) of the Borrower provided
that no Event of Default exists or would result therefrom; and



3.    Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of executed counterparts of this
Amendment properly executed by a Responsible Officer of the Borrower, the
Lenders constituting Required Lenders (including the Administrative Agent on
behalf of each Lender holding a portion of the Term Loan that delivers a consent
to this Amendment in a form acceptable to the Administrative Agent) and the
Administrative Agent.

4.    Reaffirmation. The Borrower acknowledges and reaffirms that (a) it is
bound by all of the terms of the Loan Documents to which it is a party and (b)
it is responsible for the observance and full performance of all Obligations,
including, without limitation, the repayment of the Loans and reimbursement of
any drawings on any Letter of Credit. Furthermore, the Borrower acknowledges and
confirms that (a) the Administrative Agent, the Lenders and the L/C Issuer have
performed fully all of their obligations under the Credit Agreement and the
other Loan Documents and (b) by entering into this Amendment, the Administrative
Agent, the Lenders and the L/C Issuer do not waive or release any term or
condition of the Credit Agreement or any of the other Loan Documents or any of
their rights or remedies under such Loan Documents or any applicable law or any
of the obligations of the Borrower thereunder.







--------------------------------------------------------------------------------





5.    Miscellaneous.
5.1    The Credit Agreement (as amended hereby) and the obligations of the
Borrower thereunder and under the other Loan Documents are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.
This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of any Loan Document or a waiver by the
Administrative Agent, any Lender or the L/C Issuer of any rights and remedies
under the Loan Documents, at law or in equity.
5.2    The Borrower hereby represents and warrants to the Administrative Agent,
the Lenders and the L/C Issuer as follows:
(a)The Borrower has taken all necessary action to authorize the execution,
delivery and performance of this Amendment. This Amendment and the execution and
performance hereof by the Borrower do not conflict with the Borrower’s
Organization Documents or any law, agreement or obligation by which the Borrower
is bound.
(b)This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.
(c)No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Amendment.
(d)The representations and warranties of the Borrower contained in Article V of
the Credit Agreement or in any other Loan Document, or which are contained in
any document furnished at any time under or in connection therewith, are true
and correct in all material respects (or, in the case of any such
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects as drafted) as of the date hereof with the same effect
as if made on and as of the date hereof, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects (or, in the case of any such representations and warranties qualified
by materiality or Material Adverse Effect, in all respects as drafted) as of
such earlier date.


(e)    No event has occurred and is continuing which constitutes a Default or an
Event of Default.
5.3    This Amendment shall constitute a Loan Document for all purposes. This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be an original, but all of which shall constitute
one and the same instrument. Delivery of an executed counterpart of this
Amendment by telecopy or other electronic means (such as by email in “pdf” or
“tif” format) shall be effective as an original and shall constitute a
representation that an executed original shall be delivered. This Amendment
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof.
5.4 THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. THE TERMS OF SECTIONS 10.14 AND 10.15 OF THE CREDIT AGREEMENT
ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.
[SIGNATURE PAGES FOLLOW]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.




BORROWER:
 
COMPASS GROUP DIVERSIFIED HOLDINGS LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
By:
/s/ Ryan Faulkingham
 
 
Name:
Ryan Faulkingham
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









[SIGNATURE PAGES CONTINUE]





--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


 
BANK OF AMERICA, N.A., as Administrative Agent on behalf of itself and on behalf
of each approving Lender holding a portion of the Term Loan
 
 
 
 
 
 
 
 
By:
/s/ Charlene Wright-Jones
 
 
Name:
Charlene Wright-Jones
 
 
Title:
Vice President
 
 
 
 






--------------------------------------------------------------------------------




LENDERS:
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
By:
/s/ Christopher T. Phelan
 
 
Name:
Christopher T. Phelan
 
 
Title:
Senior Vice President
 
 
 
 
 
 
SUNTRUST BANK
 
 
 
 
 
 
By:
/s/ Steve Curran
 
 
Name:
Steve Curran
 
 
Title:
Director
 
 
 
 
 
 
TD BANK USA, N.A.
 
 
 
 
 
 
By:
/s/ Anna N. O' Connor
 
 
Name:
Anna N. O' Connor
 
 
Title:
Chief Administrative Officer
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
/s/ Alan G. Rwambuya
 
 
Name:
Alan G. Rwambuya
 
 
Title:
Senior Vice President
 
 
 
 
 
 
CIBC BANK USA,
 
 
 
 
 
 
By:
/s/ Sam L. Dendrinos
 
 
Name:
Sam L. Dendrinos
 
 
Title:
Managing Director
 
 
 
 
 
 
FIFTH THIRD BANK
 
 
 
 
 
 
By:
/s/ Nick Jevic
 
 
Name:
Nick Jevic
 
 
Title:
Managing Director
 
 
 
 
 
 
MUFG UNION BANK, N.A.
 
 
 
 
 
 
By:
/s/ Liwei Liu
 
 
Name:
Liwei Liu
 
 
Title:
Vice President
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
By:
/s/ Kelly Milton
 
 
Name:
Kelly Milton
 
 
Title:
Executive Director






--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
/s/ Keith A. Sherman
 
 
Name:
Keith A. Sherman
 
 
Title:
Senior Vice President
 
 
 
 
 
 
WEBSTER BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
/s/ George G. Sims
 
 
Name:
George G. Sims
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 






